FENNER, Judge,
dissenting.
I respectfully dissent. The Secretary of State determined that the Missouri Libertarian Party had obtained sufficient signatures to meet the requirements of section 115.315.4. However, in his determination of validity, pursuant to section 115.333, the Secretary of State determined that the ballot status of county candidates whose names appeared on the Libertarian Party petitions would have to be determined by the local election authorities based upon signatures needed, compared with valid signatures in the petition copies forwarded to the local election authorities by the Secretary of State.
The circuit court upheld the determination of the Secretary of State and found that section 115.315 does not allow new party candidates for county and district office to be placed on the ballot by- virtue of the new party obtaining the requisite number of signatures for formation in the state as set forth under section 115.315.4. The trial court found that a new party is required to comply with the procedures of section 115.315.5 to place candidates for county and district office on the ballot irrespective of qualification of the new party under section 115.315.4.
Appellants argue that by qualifying as a new party under the provisions of section 115.315.4, they are thereby entitled to have candidates for district or county office who appeared on their petition determined to be valid candidates and placed on the appropriate local ballot. The statutes do not specifically address this question. Contrary to the majority opinion I find the statutory language to be ambiguous and subject to interpretation.
The cardinal rule of statutory construction requires the court to ascertain the true intention of the legislature giving reasonable interpretation in light of the legislative objective. Collins v. Director of Revenue, 691 S.W.2d 246, 251 (Mo. banc 1985). In interpreting statutes, courts must strive to implement the policy of the legislature and harmonize all provisions of the statute. 20th & Main Redevelopment Partnership v. Kelley, 774 S.W.2d 139, 141 (Mo. banc 1989). The courts must also consider that when a statute directs a particular thing in a specifically presented manner, it necessarily includes the negative that it is not to be done otherwise. Lancaster v. County of Atchison, 352 Mo. 1039, 180 S.W.2d 706, 709 (1944). In other words, implied authority should not be construed when express authority is otherwise stated. Id. Furthermore, when the meaning of a statute is uncertain, appropriate weight and consideration are to be given to administrative interpretations by those charged with its execution. Spudich v. Director of Revenue, 745 S.W.2d 677, 680 (Mo. banc 1988).
The language of section 115.315 is unclear in regard to whether district or county candidates for a new political party are entitled to be declared valid as a result of the new party being formed for the entire state, section 115.315.4, or whether district and county candidates are required to show local support as required under section 115.315.5 regardless of the validity of state and statewide candidates.
The obvious legislative purpose in requiring signatures for the recognition of a new political party is to show a certain level of support for the formation of the party and its candidates in order to assure orderly elections that are responsive to the electorate. The interpretation advocated by appellants and adopted by the majority opinion herein allows candidates to be fielded in every county in the state when signatures are collected in one-half the Congressional districts, regardless of whether there was a single signature from the county in question or even the Congressional district involved. For example, if signatures were collected in the 1st, 2nd, 3rd, 8th and 9th Congressional districts, all on the eastern side of the state, the new party would be allowed to field a candidate for county office in any county on the western side of the state without any show of support for the party from the affected geographic area. This is not consistent with the legislative purpose of requiring a show of support for the new party and its candidates in order to assure that elections are responsive to the electorate. The fact that signa*90tures are able to be obtained from the eastern side of the state is not indicative that the citizens of, for example, Atchison County, in the extreme northwestern corner of the state, are in any way supportive of a new party candidate for any Atchison County office.
Furthermore, the statutory scheme clearly establishes a distinction between candidates for county and district office and candidates who stand for election statewide, and specifically prescribes a process for the requisite signatures in order to authorize recognition of a new party within a county or district. The statutory scheme, therefore, exhibits the legislative desire to require signatures within a given county or district before a new party is entitled to recognition within said county or district.
The majority opinion also finds the Secretary of State’s interpretation of section 115.315, as adopted by the circuit court, to be unconstitutional. I disagree.
Constitutional challenges to specific provisions of a state’s election laws are resolved (1) by considering the character and magnitude of the asserted injury to the rights protected by the First and Fourteenth Amendments that the plaintiff seeks to vindicate, (2) by identifying and evaluating the precise interests put forward by the state as justifications for the burden imposed by the rules, and (3) by determining the legitimacy and strength of each of those interests along with the extent to which those interests make it necessary to burden the plaintiff’s rights. Anderson v. Celebrezze, 460 U.S. 780, 789, 103 S.Ct. 1564, 1570, 75 L.Ed.2d 547 (1983).
The asserted injury is the restriction of liberty as assured by the Due Process Clause of the Fourteenth Amendment, which embraces freedom of speech as protected by the First Amendment. The liberty interests affected by ballot restrictions are the rights of individuals to associate for the advancement of political beliefs and the overlapping right of qualified voters, regardless of their political persuasion, to cast their votes effectively. Id. at 787, 103 S.Ct. at 1569. Although these rights are fundamental, the state’s important regulatory interests are generally sufficient to justify reasonable, nondiscriminatory restrictions. Id. at 788, 103 S.Ct. at 1569.
A state has a right to require candidates to make a preliminary showing of substantial support in order to qualify for a place on the ballot. Id. at 788 n. 9, 103 S.Ct. at 1570 n. 9. As a practical matter there must be substantial regulation of elections if they are to be fair and honest and if some sort of order, rather than chaos, is to accompany the democratic process. Libertarian Party v. Bond, 764 F.2d 538, 540 (8th Cir.1985).
It is not unreasonable for the legislature to require a showing of local support for local or district-wide office as opposed to general state-wide support for officials of the state or candidates for state-wide positions. Furthermore, it is not discriminatory for the state to require local new party candidates to show a modicum of local or district-wide support in a fashion similar to the state-wide support required of candidates for state and state-wide office.
I do not believe that the cases of Norman v. Reed, — U.S.-, 112 S.Ct. 698, 116 L.Ed.2d 711 (1992) and Illinois State Board of Elections v. Socialist Workers Party, 440 U.S. 173, 99 S.Ct. 983, 59 L.Ed.2d 230 (1979), relied upon by the majority, are controlling. The majority opinion relies on these cases in finding the opinion of the Secretary of State herein unduly restrictive, and therefore unconstitutional.
Norman v. Reed and Illinois State Board of Elections v. Socialist Workers Party involved challenges to Illinois election laws. The Illinois Election Code required new political parties to obtain the signatures of 25,000 qualified voters in order to field candidates for state-wide office. However, to field candidates in a political subdivision, the new party had to obtain signatures of a number of qualified voters equalling 5 percent of the number who voted at the previous election for offices of the subdivision. Illinois State Board of Elections, 440 U.S. at 173-75, 99 S.Ct. at 985-86. Thus, a new party had to gather more signatures to run a candidate in the *91City of Chicago than to run a candidate statewide. The Court concluded it was unconstitutional to require a new party for a political subdivision to collect more signatures than the number required to run state-wide candidates. Id. 440 U.S. at 185, 99 S.Ct. at 991.
Section 115.815.5 does not impose the same requirement on a new political party as did the Illinois statute. In Missouri, a new party that seeks to run candidates in any district or county must obtain signatures of a number of registered voters in the district or county equal to at least two percent of the total number of voters who voted at the last election for candidates for the office being sought. It has not been shown that there is any district or county for which the signature requirement is more onerous than the requirement for state-wide candidates set out in Section 115.315.4.
Norman v. Reed and Illinois State Board of Elections v. Socialist Workers Party are not applicable to the case at bar. I do not believe that section 115.315 is unconstitutional as interpreted by the Secretary of State.
I concur with the majority opinión as to candidates Harry Moffett and Ogden Sco-ville. However, I would also affirm the judgment of the trial court denying recognition to Libertarian Party candidates Laura Coker-Garcia and Anthony Garcia.
KENNEDY, BERREY and HANNA, JJ., concur.